Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kim on 03/15/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Claim 1, lines 15-17: “the at least one baffle plate including a plurality of perforations, and at least one perforation of the plurality of perforations is configured to support a tube of the plurality of tubes” has been amended to recite “the at least one baffle plate including a plurality of perforations, wherein each perforation of the plurality of perforations is configured to receive and support a corresponding tube of the plurality of tubes”




Claim 11 has been amended as follows:
Claim 11, lines 17-19: “the at least one baffle plate including a plurality of perforations, and at least one perforation of the plurality of perforations configured to support a tube of the plurality of tubes” has been amended to recite “the at least one baffle plate including a plurality of perforations, wherein each perforation of the plurality of perforations is configured to receive and support a corresponding tube of the plurality of tubes”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the arrangement of the baffle plate relative to the outer and inner shell, as recited in claims 1 and 11. Further, the skilled artisan would not reasonably take the teachings of Murdock’s vertically moving control rods having absorbing and scattering material and modify Sudvantsetseg’s solid absorbing and scattering material to be in the form of rods (see Arguments dated 03/03/2022, pp. 16-17). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646